Case: 20-10101     Document: 00515575403         Page: 1     Date Filed: 09/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 23, 2020
                                  No. 20-10101                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Almanza-Portillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-216-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Raul Almanza-Portillo appeals his 41-month, within-guidelines range
   sentence for illegal entry following removal. See 8 U.S.C. § 1326(a), (b)(1).
   He contends that his being sentenced pursuant to § 1326(b)(1) based on a
   prior felony conviction, which increased the statutory maximum sentence for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10101        Document: 00515575403          Page: 2   Date Filed: 09/23/2020




                                      No. 20-10101


   his illegal reentry offense to 10 years, is unconstitutional because the fact of
   his prior conviction was neither alleged in the indictment, nor found by a jury
   beyond a reasonable doubt, nor admitted by him following a proper
   admonishment. Almanza-Portillo concedes that the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for possible Supreme Court review because, in his
   appreciation, there is reason to believe the Court may revisit Almendarez-
   Torres.     The Government moves for summary affirmance, urging that
   Almanza-Portillo’s argument is foreclosed or, alternatively, for an extension
   of time in which to file a merits brief.
             The parties are correct that Almanza-Portillo’s argument is clearly
   foreclosed by Almendarez-Torres. See United States v. Pineda-Arrellano, 492
F.3d 624, 625 (5th Cir. 2007); United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); see generally Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969).      Accordingly, the Government’s motion for summary
   affirmance is GRANTED. The Government’s alternative motion for an
   extension of time is DENIED. The judgment is AFFIRMED.




                                              2